Citation Nr: 1604292	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for service-connected post-traumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's disability rating of 50 percent for service-connected post-traumatic stress disorder (PTSD).    The Veteran was initially granted service connection for PTSD in December 2008, with a rating of 50 percent from November 19, 2003.  The Veteran filed a notice of disagreement with the December 2008 rating decision, and a statement of the case was issued in December 2009.  However, the Veteran did not perfect his appeal.  He then filed a claim for an increased disability rating for PTSD on May 5, 2011.  The Veteran was afforded a Board video conference hearing before the undersigned in October 2015.

In addition to PTSD, the Veteran also has service-connected tinnitus, rated at a 10 percent evaluation, and service-connected bilateral hearing loss, with a noncompensable evaluation.

As the issue of total disability rating based on individual unemployability (TDIU)  has been raised by the record, it is considered a component of the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has experienced PTSD symptoms such as depression, anxiety, hypervigilance, sleep impairment due to nightmares, panic attacks, mood disturbances in that he is sometimes angry and irritable, impaired abstract thinking (difficulty concentrating), and mild memory dysfunction.

2.  The Veteran also exhibited more serious PTSD symptoms, such as frequent suicidal ideation, difficulty adapting to stressful situations (such as a work-like setting), flashbacks or hallucinations, and frequent panic attacks, from January 4, 2011 to October 30, 2013.  During this period, the evidence demonstrates occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.

3.  The Veteran's PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met from January 4, 2011 to October 30, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a disability rating of 50 percent, but no higher, for PTSD have been met from October 30, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuing a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

An increased compensation claim for a given disability is a new and separate claim for which pre-adjudicatory notice is required.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270.  VA must notify the claimant that he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Id.; 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, a June 2011 letter complied with VA's duty to notify the Veteran with respect to his increased rating claim.

With regard to the VA's duty to assist, the Veteran's service treatment records, as well as VA treatment records, have been obtained and associated with the claims file.  During the course of the appeal, the Veteran was afforded psychological VA examinations in June 2011 and August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient to adjudicate his claim for an increased PTSD rating, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

Accordingly, the Board finds that VA's duties to notify and assist with regard to the PTSD increased rating claim have been met.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, in a December 2008 rating decision, the Veteran was assigned a 50 percent evaluation for his service-connected PTSD from November 19, 2003, the date of his claim for service connection.  The Veteran's claim for an increased rating was received on May 5, 2011.  Throughout the rating period on appeal, a 50 percent evaluation has been assigned for the Veteran's PTSD.  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110(b)(3).  Therefore, in this case, the earliest possible effective date for the increased rating claim, which was received May 5, 2011, is May 5, 2010.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  As will be discussed below, during the appeal period, the Veteran has been assigned GAF scores ranging from 45 to 60 as determined by VA treatment providers and examiners.  These scores are indicative of moderate to severe impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Accordingly, after a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and occupational functioning approximates the degree of impairment contemplated by a 70 percent disability rating from January 4, 2011 to October 30, 2013.  However, VA treatment records show that the Veteran's symptoms improved after October 30, 2013, meriting a 50 percent disability rating from October 30, 2013.  

VA treatment records dated in January 2011 state that the Veteran was laid off from his job due to difficulty staying focused, which he attributed to anxiety and panic attacks.  He decided to retire in December 2009.  See VBMS CAPRI 8/26/2015, pg. 258.  He had been married since 1968, and had two daughters, one of whom was killed around Thanksgiving 2006 in a motor vehicle accident.  He had several grandchildren mostly living nearby.  The Veteran took care of his 5-year-old granddaughter (the child of his deceased daughter).  He reported spending occasional weekends at a lake with his family, and reported he had a good Christmas with his family.  He had nightmares every night; multiple daily, intrusive thoughts and memories; hypervigilance; and avoidant behaviors.  He reported panic attacks two to three times per month.  He was sleeping three to four hours per night.  He reported hearing voices of his combat friends several times a day, as well as hearing the voice of his daughter saying, "I want to come back" daily.  He said she occasionally told him he should join her.  He was appropriately groomed, with a constricted affect, normal speech and psychomotor activity, and goal-directed thought process.  He was alert and fully oriented.  His GAF score was 45.

In April 2011, the Veteran reported similar symptoms: nightmares every night, multiple daily intrusive thoughts and memories, continued hypervigilance,  highly avoidant behaviors, and daily panic attacks.  See VBMS CAPRI 8/26/2015, pg. 246.  He again reported hearing voices of his combat buddies several times each day and the voice of his daughter daily.  He reported that he sometimes saw his daughter as well. He resisted her pleas to join her (presumably by committing suicide) because he was raising his granddaughter.  He occasionally thought about just "driving right off the road but I won't be doing that."  He slept about 5 hours a night and was drowsy during the day.  With regard to relationships and social activities, he reported attending three to four different local churches about twice a month and participating as a member of an Honor Guard that buries veterans.  He said they participated in parades and had monthly meetings with wives that were "pretty fun."  He reported being close with his surviving daughter, whom he saw at least weekly.  His GAF score was 45.  

The Veteran was afforded a VA psychological examination in June 2011.  He reported sleep impairment with severe nightmares every night, moderate flashbacks two to three times per week, daily severe panic attacks, and suicidal thoughts two to three times per day.  The Veteran stated that prior to retiring in April 2011, he lost around 30 days of work due to his psychiatric symptoms.  He said he retired because he had difficulty keeping his mind on his business and talking to subordinates without getting upset or yelling.  The Veteran reported that he had a good social life and "lots of friends" that he saw every couple of weeks.  But see VA 9; Hearing Testimony (disputing this portion of the examination and stating that he has only one friend.)  He was in a stable relationship and had an adequate social support system.  He reported feeling upset and having physical reactions when reminded of stressful military experiences, as well as avoiding situations that reminded him of stressful military experiences.  He had lost interest in activities that he used to enjoy and felt distant, cut off, or emotionally numb to other people.  He reported having irritability or angry outbursts, difficulty concentrating, and hypervigilance.  He had no history of assaultiveness.  

The examiner did not find that the Veteran had impairment of thought process or communication; delusions or hallucinations; or inappropriate behavior.  He was able to maintain personal hygiene and basic activities of life.  The Veteran had thought about suicide and ways to kill himself without hurting anyone else.  He was depressed 50 percent of the time at a level of 8 out of 10.  He had anxiety a few times a day at a level of 9 out of 10.  He did not have impaired impulse control.

The examiner also diagnosed the Veteran with alcohol abuse, which was at least as likely as not to be secondary to his PTSD.  The Veteran admitted to drinking up to a case of beer per week.  His GAF score was rated at 55.  

In October 2011 VA treatment records, the Veteran stated that he was laid off from his job managing a concrete business and decided to retire in December 2009.  See VBMS CAPRI 8/26/2015, pg. 227.  He managed HVAC renovation at a hotel in 2011, but this job was time-limited and ended in April 2011.  He experienced panic attacks once to three times daily and rated his anxiety as a 9 out of 10.  He rated his mood as a 2 out of 10 (with 10 being normal), and described his energy as very low.  He had nightmares every night, multiple daily intrusive thoughts and memories, continued hypervigilance, and highly avoidant behaviors.  He was sleeping about six hours per night and was drowsy but functional.  He continued to hear voices from his combat buddies and his daughter.  The Veteran said he was enjoying his retirement, spending time with his wife, and playing with his grandchild.  He was appropriately groomed, had a constricted affect, normal speech and psychomotor activity, goal-directed thought process, and was alert and fully oriented.

The Veteran was afforded another VA examination in August 2012.  The examiner rated his GAF score at 55.  His thought process and communication skills appeared to be within normal limits.  He did not have any signs or symptoms of delusions or hallucinations.  He was cooperative, maintained eye contact, and exhibited no inappropriate behavior.  He reported suicidal ideation on a weekly to bi-weekly basis.  He denied any history of suicidal or self-injurious behavior or current suicidal or homicidal ideation, plan, or intent.  He appeared able to maintain personal hygiene and basic activities of daily living.  He was well-oriented to all three spheres.  His short- and long-term memory appeared to be without gross deficits, but he reported mild difficulty with attention span and concentration, as well as mild dysfunction with short-term memory in routine day-to-day functioning.  The examiner found he had occupational and social impairment with reduced reliability and productivity.  The Veteran was still married, and while his granddaughter lived with her father, he and his wife babysat her most of the time.  The Veteran had depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances (including work or a work-like setting), and suicidal ideation.  He also had irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

VA treatment records show similar symptoms throughout 2012.  There were GAF scores of 55 in January, May, and October 2012.  See VBMS CAPRI 8/26/2015, pgs. 179-80, 201-02, 216-17.  

In May 2013 and August 2013, the Veteran had GAF scores of 60.  See VBMS CAPRI 8/26/2015, pg. 115-17, 133.  In August 2013, the Veteran reported feeling depressed and irritable lately with low energy.  He experienced nightmares at least once a week and flashbacks once in a while.  He denied suicidal or homicidal thoughts, although he stated, "Yes, I had thoughts, but not today - not right now. I never act on it nor plan on it, just the thought."  The VA physician noted he was dressed neatly, and was polite and cooperative.  He had good eye contact, clear speech with a normal tone, rate, and volume, and was alert and oriented.  His mood and affect were appropriate.

In July 2013, the Veteran submitted a lay statement with his formal appeal.  He stated that he was having daily panic attacks, depression, and nightmares.  He did not spend much time with his daughter, grandson, or granddaughter, and reported that the granddaughter he and his wife had been caring for was now living with her other grandmother.  He denied attending any church in the last 40 years and said that he only had one friend who he saw once every two months.  He stated that he had daily thoughts of hurting himself and was "still thinking of ways to commit suicide."  See VA 9.    

In VA treatment records dated in early October 2013, the Veteran reported nightmares occurring one to three times per week, daily intrusive thoughts, avoidance behavior, and survivor guilt.  See VBMS CAPRI 8/26/2015, pg. 112.  He had fleeting, passive death wishes, but denied active suicidal ideations, plan, intent, or violent thoughts.  He admitted to only taking the Lithium he was prescribed on and off "when he had bad thoughts."

In late October 2013, the Veteran was referred to VA emergency treatment based on his suicide risk.  See VBMS CAPRI 8/26/2015, pg. 95.  He reported thoughts of driving off a bridge, but denied having thoughts of harming anyone else.  See id. at 108.  He said he noticed having suicidal thoughts since his daughter was killed in November 2006.  Id.  at 95.  He stated that he did not want to act on his suicidal thoughts for the sake of his wife and granddaughter.  The Veteran had a pocket knife, which the hospital staff took away from him.  See id. at 98.

At the October 2015 Board hearing, the Veteran reported that he felt his symptoms were worsening, particularly his suicidal thoughts.  See Hearing Transcript at 3.  He reported he has one friend whom he speaks with weekly and sees once per month.  Id. at 15-16.  He reported that he has difficulty getting along with people and has had angry outbursts with friends.  Id. at 6.  He stated that since he has retired, he sometimes doesn't know what day it is or when meal times are.  Id. at 17-18.  He also reported hypervigilance in the form of checking doors and windows once or twice per night.  Id. at 19.

However, in contrast to the Veteran's statement that his symptoms are getting worse, his VA treatment records from November 2013 to May 2015 show improvement in mood, energy level, and suicidal ideation, with the Veteran receiving psychological treatment approximately every three months.  See VBMS CAPRI 8/26/2015, pgs. 32, 38, 49, 57, 63, 81, 93.  For example, in May 2015, he denied feeling depressed, angry, or irritable, and reported his energy level and interest had been good.  See id. at 32.  He kept busy with his car restoration hobby and helped his son-in-law raise his granddaughter.  He had a good relationship with his wife and grandchildren.  He slept six hours on average with Ambien, although he still had nightmares one to two times and flashbacks once in a while.  He denied suicidal ideation.  As with his other VA treatment records throughout the appeal period, he appeared neat and alert; oriented to place, person, time, and situation; and had an organized and goal-oriented thought process.  His GAF scores in December 2013, March 2014, May 2014, and August 2014 remained consistent at 60.  See id. at 94, 81, 63, 52.

Accordingly, the record shows that throughout the appeal period, the Veteran experienced symptoms such as depression, anxiety, hypervigilance, sleep impairment due to nightmares, panic attacks, mood disturbances in that he is sometimes angry and irritable, impaired abstract thinking (difficulty concentrating), mild memory dysfunction, and difficulty establishing effective work and social relationships.  These symptoms, and the degree of impairment that they cause, fit within the 50 percent rating evaluation criteria.  In addition, the Veteran exhibited more serious symptoms, such as frequent suicidal ideation, difficulty adapting to stressful situations (such as a work-like setting), hallucinations in the form of voices and visions of his combat buddies and deceased daughter, and frequent panic attacks, from January 4, 2011 to October 30, 2013.  However, VA treatment records after October 30, 2013 show improved GAF scores and mood.  Treatment records after October 30, 2013 are also absent of reports of suicidal ideation or hallucinations.  Accordingly, the Board assigns a staged rating of 70 percent from January 4, 2011 to October 30, 2013, and 50 percent from October 30, 2013.  

The Veteran does not warrant an evaluation in excess of 70 percent for any portion of the appeal period.  The VA examinations and VA treatment records consistently show the Veteran had appropriate thought processes and communication, was able to perform activities of daily living including personal hygiene, and was oriented to all three spheres.  There is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, or impaired impulse control.  Further, the Veteran has maintained relationships with his family members and at least one friend, and at times endorsed a positive social life and social activities.

The Board additionally finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 116; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's PTSD symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his psychological symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by this service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

A disability rating of 70 percent, but no higher, for PTSD is granted from January 4, 2011 to October 30, 2013.

A disability rating of 50 percent, but no higher, for PTSD is granted from October 30, 2013.


REMAND

A TDIU rating may generally be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran also has service-connected tinnitus, rated at a 10 percent evaluation, and service-connected bilateral hearing loss, with a noncompensable evaluation.
In light of the instant decision, the Veteran now meets the percentage requirements for schedular consideration of TDIU under 38 C.F.R. § 4.16(a), for the dates of January 4, 2011 to October 30, 2013.  Thus, the question is whether his service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise qualify him.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Veteran has stated that he is unemployed and incapable of working due to his service-connected disabilities.  See Hearing Transcript at 5.  Notably, he has identified his service-connected PTSD as the primary cause of his unemployability.  Id.

The Veteran was laid off from his job managing a concrete business and decided to retire in December 2009.  See VBMS CAPRI 8/26/2015, pg. 227.  At his June 2011 VA examination, he explained that he had "a lot of problems at work" and had difficulty keeping his mind on his business and talking to subordinates without getting upset or yelling.  He managed HVAC renovation at a hotel in 2011, but this job was time-limited and ended in April 2011.  VA Treatment Records (VBMS CAPRI 8/26/2015 pg. 227).  He stated he lost around 30 days of work due to his psychiatric symptoms from 2010 to 2011.  Id.  He decided to begin collecting Social Security retirement after being unable to find other employment.  See Hearing Transcript at 4-5.  The June 2011 VA examiner noted that he did not have occupational impairment due to his PTSD because he was retired.  

At his August 2012 VA examination, the Veteran's short- and long-term memory appeared to be without gross deficits, but he reported mild difficulty with attention span and concentration, as well as mild dysfunction with short-term memory in routine day-to-day functioning.  The August 2012 examiner found he had difficulty adapting to stressful circumstances (including work or a work-like setting).  The examiner, choosing from several pre-determined responses regarding occupational and social impairment, selected that the Veteran had "occupational and social impairment with reduced reliability and productivity."  The other selections on the examination form included "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment."

Notably, while these two VA examinations touch on the Veteran's occupational impairment, they do not adequately address whether he is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal).  Another VA examination must be conducted to assess the Veteran's claim of unemployability.

Accordingly, the case is REMANDED for the following action:

1. Send a notice letter to the Veteran laying out the specific requirements for substantiating a claim for TDIU and allow him a reasonable amount of time to respond.  Obtain and associate with the claims file any evidence pertaining to the Veteran's claim for TDIU that is known or reasonably ascertainable.

2. Obtain and associate with the claims file any outstanding VA psychological treatment records from May 2015 onward.

3.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case on all perfected issues.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


